Citation Nr: 9906924	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  93-06 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  That rating decision denied the appellant's 
claim for service connection for post-traumatic stress 
disorder (PTSD).

The case was previously before the Board in November 1994 and 
in July 1996, when it was remanded for additional development 
of the appellant's alleged stressors.  For the reasons 
indicated below, the Board concludes that this matter must be 
remanded once more.


REMAND

The appellant contends that he is entitled to service 
connection for PTSD.  Specifically, he claims that a number 
of stressful incidents he experienced while stationed in 
Vietnam during the Vietnam War resulted in PTSD.  His alleged 
stressors include: (1) being subjected to mortar and rocket 
fire attacks while stationed at the Advanced Tactical Support 
Base at Ben Keo; and (2) participation in the Cambodian 
invasion on the Mekong River, during which he claimed to have 
witnessed numerous atrocities committed by the enemy, 
including decapitated bodies floating in the river.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110 (West 1991).

Service connection for PTSD requires: (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998); see also VA 
ADJUDICATION PROCEDURE MANUAL M21-1 (MANUAL M21-1), Part VI, 
11.38 (Aug. 26, 1996) (reiterating the three PTSD service-
connection requirements set forth in regulation § 3.304(f) 
and specifically requiring "credible supporting evidence 
that the claimed inservice stressor actually occurred").  
The MANUAL M21-1 provisions in paragraph 11.38 are 
substantive rules which are "the equivalent of [VA] 
[r]egulations".  See Hayes v. Brown, 5 Vet. App. 60, 67 
(1993) (citing Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991)).  With regard to the second criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 1991); see also Gregory v. Brown, 8 
Vet. App. 563 (1996); Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
However, where VA determines from the evidence that the 
veteran did not engage in combat with the enemy or where the 
veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony alone is 
not enough to establish that the stressors actually occurred.  
West (Carleton) v. Brown, 7 Vet. App. 70, 76 (1994); see 
also, Zarycki, 6 Vet. App. at 98.

The MANUAL M21-1 provides that the required "credible 
supporting evidence" of a combat stressor "may be obtained 
from" service records or "other sources."  See Moreau v. 
Brown, 9 Vet. App. 389 (1996); see also Doran v. Brown, 6 
Vet. App. 283 (1994).  However, although corroborating 
evidence of a stressor is not restricted to service records, 
if the claimed stressor is related to combat, and in the 
absence of information to the contrary, receipt of any of the 
following individual 

decorations will be considered evidence of participation in a 
stressful episode:

Air Force Cross 
Air Medal with "V" Device
Army Commendation Medal with "V" Device
Bronze Star Medal with "V" Device
Combat Action Ribbon
Combat Infantryman Badge
Combat Medical Badge
Distinguished Flying Cross
Distinguished Service Cross
Joint Service Commendation Medal with "V" Device
Medal of Honor
Navy Commendation Medal with "V" Device
Navy Cross
Purple Heart
Silver Star

See MANUAL M21-1, paragraph 11.38(c) (1).

The regulations governing service connection for PTSD differ 
from those governing service connection for other conditions 
because they require evidence of an inservice stressor rather 
than evidence of "incurrence or aggravation" of a disease 
or injury in service or within a post-service presumptive 
period.  The Court's caselaw allows a physician's opinion of 
causal nexus, in certain circumstances, to establish 
inservice or presumptive-period incurrence or aggravation 
even when the examination on which the opinion was based was 
made many years after service.  See e.g., ZN v. Brown, 6 Vet. 
App. 183 (1994).  However, since the requirements in 
§ 3.304(f), including a "link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor" and "credible supporting evidence that 
the claimed inservice stressor actually occurred," indicate 
that something more than medical nexus is required, the Court 
held in Moreau, supra, that "credible supporting evidence of 
the actual occurrence of an inservice stressor cannot consist 
solely of after-the-fact medical nexus evidence."

After a thorough review of the veteran's claims file, the 
Board concludes that there is credible supporting evidence 
that the veteran was subjected to mortar and rocket fire 
attacks while stationed at Ben Keo in 1970.  Specifically, a 
newspaper article submitted by the veteran indicated that 
"[t]he main Viet Cong threat at Ben Keo has come from 
satchel carrying swimmers, mortars and rockets. . . .  In 
addition, Ben Keo keeps the mortar pit in action with nightly 
bombardment of field facing the base, all of which are VC 
strongpoints for the area." See Alan J. McKean, SpotLight: 
Ben Keo-NSA River Supply Outpost, The Jackstaff News, August 
13, 1970, at 5.  An undated letter from the veteran, sent 
while stationed at Ben Keo, noted that "[w]e have been 
making contact with the enemy a lot lately.  I just hope they 
don't get to us before we get to them."  Moreover, the Naval 
Support Activity Danang histories provided to VA by the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly United States Army and Joint Services Environmental 
Support Group (ESG)) in April 1998 "confirm that combat 
activity, to include sapper attacks and enemy mine explosions 
occurred at the Advanced Tactical Support Base in Ben 
Keo . . ." where the veteran was stationed.

Having found at least one confirmed inservice stressor, i.e., 
exposure to mortar and rocket attacks, sapper attacks and 
enemy mine explosions, the Board believes that this case 
should be referred for a medical examination to determine: 
(1) the sufficiency of this stressor; (2) whether the 
remaining elements required to support the diagnosis of PTSD 
have been met; and (3) whether there is a link between the 
currently diagnosed PTSD and a recognized stressor or 
stressors in service.  38 C.F.R. § 3.304(f) (1998).  In this 
regard, the Board notes that although the medical evidence of 
record revealed PTSD diagnoses, the medical evidence of 
record fails to provide a causal nexus between the veteran's 
current symptomatology and any confirmed specific inservice 
stressors.  The Court has also held that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) 
and Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In February 1999, the veteran's representative filed his 
written brief presentation.  As noted in the brief, the 
veteran recently filed a statement, dated November 1998, 
indicating that he had spoken with his former Commanding 
Officer (CO) while in Vietnam, and that his CO "remembered 
the situation described to him by the veteran, and probably 
would write a letter supporting his claim."  The veteran's 
representative then argues that "[t]he record . . . does not 
appear to disclose any indication that the veteran was ever 
advised as to the importance of 'buddy' statements in the 
successful disposition of his claim."  Under these 
circumstances, the Board concludes that the RO should request 
that the veteran provide further information and detail from 
any source or sources which may be used to verify his alleged 
stressors.  Any information in this regard, i.e. names, 
dates, units, locations, etc., would be extremely helpful in 
verifying the veteran's claim.  See Pollard v. Brown, 6 Vet. 
App. 11 (1993) (duty to assist not breached by failure of the 
Secretary to obtain requested records where the appellant 
failed to identify specifically what "additional medical 
records" were being sought and why they were relevant; the 
duty to assist is not a one-way street).  However, the Board 
notes that, this evidence is necessary only to confirm 
stressors in addition to those already accepted by the Board 
as confirmed, i.e., exposure to mortar and rocket attacks, 
sapper attacks and enemy mine explosions.

In light of the foregoing, and recognizing the VA's duty to 
assist the appellant in the development of facts pertinent to 
his claim under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), the case should be 
remanded to the RO for the following actions:

1.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding any 
additional stressors -- other than those 
already accepted by the Board as 
confirmed, i.e., exposure to mortar and 
rocket attacks, sapper attacks and enemy 
mine explosions, -- to which he was 
exposed during service and about which he 
wishes further attempts to be made to 
confirm their occurrence.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as dates, places, 
detailed descriptions of the events, his 
service units in Vietnam, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and also that he may submit 
"buddy" statements in support of his 
alleged stressors.

2.  Following the above, the RO must 
again make a specific determination, 
based upon the complete record, with 
respect to whether the appellant was 
exposed to any stressor or stressors in 
service, and, if so, the nature of the 
specific stressor or stressors.  In doing 
so, the RO must accept the Board's 
finding that credible supporting does 
exist indicating that the veteran was 
subjected to mortar and rocket fire 
attacks, sapper attacks and enemy mine 
explosions, --  while stationed at Ben 
Keo in 1970.  

3.  The RO should schedule the veteran 
for the type or types of examinations 
necessary to obtain the medical 
information needed to resolve the medical 
issues in the case.  The RO must specify, 
for the examiners, the stressor or 
stressors that are established by the 
record, including those now accepted by 
the Board as having been confirmed by 
credible supporting evidence, i.e., 
exposure to mortar and rocket attacks, 
sapper attacks and enemy mine explosions.

The examiner must be instructed that only 
the confirmed stressful events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  The examiner should 
conduct an examination with consideration 
of the criteria for PTSD.  The examiner 
should review the medical reports of 
record, including those showing diagnoses 
of PTSD.  If the examiner determines that 
the veteran has any psychiatric disorder 
in addition to PTSD, the examiner should 
determine the relationship of any such 
disorder (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a current diagnosis of PTSD is 
appropriate, the examiner should specify 
whether each confirmed stressor -- as 
found to be established for the record by 
the RO and the Board -- was sufficient to 
produce PTSD; whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and, whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established for the record by the RO and 
the Board and found to be sufficient to 
produce PTSD by the examiner.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All studies or tests 
deemed necessary by the examiner, 
including psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory; the 
PTSD Rating Scale, the Mississippi Scale 
for Combat-Related PTSD, are to be 
accomplished.  The diagnosis should be in 
accordance with the fourth edition of 
American Psychiatric Association:  
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
supplemental examination report.  If the 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Veterans Appeals 
(Court).  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, No. 97-78 (U.S. Vet. App. June 26, 
1998).

5.  After completing the above actions, 
the RO should readjudicate the veteran's 
claim for service connection for PTSD.  

Following completion of these actions and, if the decision 
remains unfavorable, the veteran and his representative 
should be provided with a supplemental statement of the case 
and afforded a reasonable period of time in which to respond.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant is afforded due 
process of law.  No opinion, either legal or factual, is 
intimated as to the merits of the appellant's claim by this 
REMAND.  The veteran is not required to undertake any 
additional action until he receives further notification from 
VA.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 10 -


